Exhibit 10(iii)A(88)




ACUITY BRANDS, INC.
SEVERANCE AGREEMENT


THIS SEVERANCE AGREEMENT (the “Agreement”) is made and entered into as of March
2, 2020, by and between ACUITY BRANDS, INC., a Delaware corporation (the
“Company”), and Dianne S. Mills (“Executive”).


W I T N E S S E T H:


WHEREAS, Executive is a key employee of the Company and an integral part of the
Company’s management;


WHEREAS, the Company desires to provide the Executive with certain benefits if
the Executive’s employment is terminated involuntarily under certain
circumstances;


WHEREAS, the Company and the Executive have determined it is in their mutual
best interests to enter into this Agreement; and


NOW, THEREFORE, the parties hereby agree as follows:


1.
TERM OF AGREEMENT.

This Agreement shall commence on the date hereof and shall continue unless or
until terminated as provided herein. This Agreement shall not be considered an
employment agreement and in no way guarantees Executive the right to continue in
the employment of the Company or its affiliates. Executive’s employment is
considered employment at will, subject to Executive’s right to receive payments
and benefits upon certain terminations of employment as provided below.


As of the date hereof, to the extent that the Executive and the Company have
previously entered into a severance agreement related to the terms and
conditions addressed in this Agreement, such agreement is superseded and
replaced in its entirety by this Agreement.   Unless it is specifically provided
otherwise, this Agreement does not supersede any Change in Control Agreement
between the parties that relates specifically to termination and severance
benefits in connection with a “change in control” (as defined in such Change in
Control Agreement) of the Company.


2.
DEFINITIONS.

For purposes of this Agreement, the following terms shall have the meanings
specified below:
2.1“Board” or “Board of Directors”. The Board of Directors of Acuity Brands,
Inc., or its successor.
2.2“Cause”. The involuntary termination of Executive by the Company for the
following reasons shall constitute a termination for Cause:
(a)If termination shall have been the result of an act or acts by the Executive
which have been found in an applicable court of law to constitute a felony
(other than traffic-related offenses);
(b)If termination shall have been the result of an act or acts by the Executive
which are in the good faith judgment of the Company to be in violation of law or
of written policies of the Company and which result in material injury to the
Company;


1

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


(c)If termination shall have been the result of an act or acts of dishonesty by
the Executive resulting or intended to result directly or indirectly in gain or
personal enrichment to the Executive at the expense of the Company; or
(d)Upon the continued failure by the Executive substantially to perform the
duties reasonably assigned to Executive given Executive’s training and
experience (other than any such failure resulting from incapacity due to mental
or physical illness not constituting a Disability, as defined herein), after a
demand in writing for substantial performance of such duties is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed his/her duties and
such failure results in material injury to the Company.
If Executive’s employment is terminated for any reason, the supervising
executive to whom Executive directly reports (the “Supervising Executive”) shall
make a determination whether or not the termination was for Cause. If the
Supervising Executive determines that the termination was for Cause, then,
within thirty (30) days of such termination, the Company shall provide written
notice to the Executive indicating that the termination was for Cause and noting
that benefits will not be made available to the Executive pursuant to this
Agreement.


2.3“Change in Control Agreement”. An agreement between Executive and the Company
providing for the payment of compensation and benefits to Executive in the event
of Executive’s termination of employment under certain circumstances following a
“change in control” of the Company (as defined in such agreement).
2.4“Company”. Acuity Brands, Inc., a Delaware corporation, or any successor to
its business and/or assets.
2.5“Date of Termination”. The date specified in the Notice of Termination (which
may be immediate) as the date upon which the Executive’s employment with the
Company is to cease.
2.6“Disability”. Disability shall have the meaning ascribed to such term in the
Company’s long-term disability plan covering the Executive, or in the absence of
such plan, a meaning consistent with Section 22(e)(3) of the Code. The
determination of Disability shall be made by the Company in a manner consistent
with the requirements of Section 409A.
2.7“Notice of Termination”. A written notice from the Company to the Executive
specifying the Date of Termination.
2.8“Section 409A”. Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and rulings thereunder.
2.9“Severance Period”. A period equal to twelve (12) months from the Executive’s
Date of Termination.
3.SCOPE OF AGREEMENT.
This Agreement provides for the payment of compensation and benefits to
Executive in the event his/her employment is involuntarily terminated by the
Company without Cause. If Executive is terminated by the Company for Cause,
dies, incurs a Disability or voluntarily terminates employment, this Agreement
shall terminate (except that the restrictive covenants contained herein shall
survive termination of this Agreement), and Executive shall be entitled to no
payments of compensation or benefits pursuant to the terms of this Agreement;
provided that in such events, Executive will be entitled to whatever benefits
are payable pursuant to the terms of any health, life insurance, disability,
welfare, retirement, deferred compensation, or other plan or program maintained
by the Company.


If, as a result of Executive’s termination of employment, Executive becomes
entitled to compensation and benefits under this Agreement and under a Change in
Control Agreement, Executive shall be entitled to receive benefits under
whichever agreement provides Executive the greater aggregate compensation and
benefits (and not under the other agreement) and there shall be no duplication
of benefits.




2

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


4.
BENEFITS UPON INVOLUNTARY TERMINATION WITHOUT CAUSE BY THE COMPANY

If Executive’s employment is involuntarily terminated by the Company during the
term of this Agreement without Cause (and such termination does not arise as a
result of Executive’s death or Disability), the Executive shall be entitled to
the compensation and benefits described below, provided that Executive timely
executes and does not revoke a valid release of claims in such form as may be
required by the Company, and Executive abides by the provisions of this
Agreement. If the Executive’s release execution period begins in one taxable
year and ends in another taxable year, payments under this Section 4 shall not
be made until the beginning of the second taxable year.


4.1Base Salary. Executive shall continue to receive his/her Base Salary (subject
to withholding of all applicable taxes) for the entire Severance Period (as
defined in Section 2 above), payable in the same manner as it was being paid on
his/her Date of Termination.
4.2Annual Bonus. Executive shall be paid an amount equal to the greater of (i)
75% of employee’s gross salary, multiplied by a fraction (the “Pro Rata
Fraction”), the numerator of which is the number of days that have elapsed in
the then current fiscal year through Executive’s Date of Termination and the
denominator of which is 365, or (ii) the annual incentive bonus that would be
paid or payable to Executive under the Incentive Plan based upon the Company’s
actual performance for such fiscal year, multiplied by the Pro Rata Fraction.
The bonus amount determined pursuant to this Section 4.2(i) shall be paid to
Executive within thirty (30) days after the effective date of a confidential
severance agreement and release entered into between Executive and Company
referenced in Section 4.8, and any additional amount payable pursuant to Section
4.2(ii) shall be payable at the same time as bonuses are payable to other
executives under the Incentive Plan. “Incentive Plan” shall mean the Acuity
Brands, Inc. Management Cash Incentive Plan for the fiscal year in which the
Executive’s Termination of Employment occurs. Terms used in this Section 4.2
shall have the meaning ascribed them in the Incentive Plan. The bonus amount
determined pursuant to this section shall be subject to withholding of all
applicable taxes. In the event Executive becomes entitled to a bonus under this
Section 4.2 and under the Incentive Plan in connection with a change in control
(as defined in the Incentive Plan), Executive shall be entitled to receive
whichever bonus amount is greater and Executive shall not receive a duplicate
bonus for the same fiscal year (or portion of a fiscal year).
4.3Accrued Vacation. Executive shall be paid an amount equal to Executive’s
accrued but unused vacation (determined in accordance with Company policy) as of
his/her Date of Termination. The amount (subject to withholding of all
applicable taxes) shall be paid pursuant to applicable law.
4.4Stock Options, Restricted Stock and Restricted Stock Units. As of the first
day of the Severance Period, the vesting and exercisability of all outstanding
Stock Options, Restricted Stock, Restricted Stock Units and any other equity
awards held by Executive shall be determined in accordance with the agreements
and plans governing such awards.
4.5Health Care and Life Insurance Benefits. Subject to the terms of the group
insurance contract and plan documents, the term life insurance coverage provided
to Executive prior to the start of the Severance Period shall be continued at
the same level as for active executives and in the same manner as received prior
to the Severance Period, beginning on the first day of the Severance Period and
ending on the last day of the Severance Period. If the terms of such plan or the
laws applicable to such plan do not permit continued participation by Executive,
then the Company will arrange for other coverage satisfactory to Executive at
the Company’s expense which provides substantially similar benefits or, at the
Company’s election, the Company will pay Executive a lump sum amount equal to
the annual costs of such coverage(s) for the Severance Period, less applicable
withholding. A benefit provided under this Section 4.5 shall cease if Executive
obtains other employment and, as a result of such employment, life insurance
benefits are available to Executive.
If Executive timely elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) under the
Company’s group medical plan following termination of his/her employment, the
Company will pay Executive a monthly amount equal to the Company’s subsidy
towards the cost of medical coverage for similarly-situated active employees
enrolled in the same coverage in which the Executive was enrolled on the Date of
Termination (the “COBRA Subsidy”), as reduced by any applicable withholding. The
Company shall pay the COBRA Subsidy until the earliest of (a) the date Executive
qualifies under another employer-sponsored


3

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


medical plan, or (b) the end of eighteen (18) months of COBRA continuation
coverage, or (c) the date on which the Severance Period ends. 


4.6Outplacement Services. Executive will be provided with customary outplacement
services by an outplacement firm selected by the Company for the Severance
Period, provided that the Company’s total cost for such services shall not
exceed an amount equal to ten percent (10%) of Executive’s Base Salary.
4.7Other Benefits. Except as expressly provided herein, all other fringe
benefits provided to Executive as an active employee of the Company (e.g., car
allowance, club dues, etc.), shall cease on the Date of Termination, provided
that any conversion or extension rights applicable to such benefits shall be
made available to Executive at his/her Date of Termination or when such
coverages otherwise cease at the end of the Severance Period. Except as
expressly provided herein, for all other benefit plans sponsored by the Company,
the Executive’s employment shall be treated as terminated on his/her Date of
Termination, and Executive’s right to benefits shall be determined under the
terms of such plans; provided, however, in no event will Executive be entitled
to severance payments or benefits under any other severance plan, policy,
program or agreement of the Company, except to the extent Executive is covered
by a Change in Control Agreement.
4.8Release of Claims. To be entitled to any of the compensation and benefits
described above in this Section 4 (except for accrued vacation, which would be
paid pursuant to applicable law), Executive shall sign a release of claims
substantially in the form attached hereto as Exhibit A. No payments shall be
made under this Section 4 until such release has been properly executed and
delivered to the Company and until the expiration of the revocation period, if
any, provided under the release. If the release is not properly executed by the
Executive and delivered to the Company within the reasonable time periods
specified in the release, the Company’s obligations under this Section 4 will
terminate.
4.9Section 409A. All payments hereunder are intended to satisfy the “short-term
deferral” exemption under Treas. Reg. §1.409-1(b)(4) in tandem with the
“separation pay” exemption under Treas. Reg. §1.409-1(b)(9) such that no payment
hereunder shall be deemed “deferred compensation” within the meaning of Code
Section 409A. Therefore, to the extent the amounts described in Sections 4.1,
4.2 and 4.5 which are payable after March 15 of the year following the Date of
Termination exceed the “separation pay” limit prescribed under Treas. Reg. §
1.409A-1(b)(9) (generally, the lesser of two times the Code § 401(a)(17) limit
or two times the Executive’s annual compensation), then the payment of such
excess amounts shall be accelerated and paid in equal installment payments
commencing with the start of the Severance Period and ending on the payroll
period preceding the March 15 of the year following the Date of Termination.
Each installment payment under this Agreement shall be treated as a separate
payment for purposes of Code Section 409A.
EXAMPLE: Solely for illustration purposes, if Executive terminates without Cause
on November 1, 2017 and becomes entitled to Separation Pay totaling $1 million,
with $700,000 of the Severance Pay otherwise scheduled to be paid after March
15, 2018, then $160,000 ($700,000 - $540,000 (Code § 401(a)(17) limit)) of the
post-March 15, 2018 Severance Pay will be accelerated and paid ratably for the
payroll period following the Executive’s Date of Termination and ending on the
last payroll period preceding March 15, 2018. (Such example assumes the
Executive’s annual compensation was equal to or greater than the Code §
401(a)(17) limit.)
Notwithstanding any provision of this Agreement to the contrary, no payments
under Sections 4.1, 4.2 or 4.5 shall commence until the Executive has incurred a
“Separation from Service.” For these purposes, “Separation from Service” means
the termination of the Executive’s employment with the Company for reasons other
than death or Disability. Whether a Separation from Service takes place is
determined based on the facts and circumstances surrounding the termination of
the Executive’s employment and whether the Company and the Executive intended
for the Executive to provide significant services for the Company following such
termination. A change in the Executive’s employment status will not be
considered a Separation from Service if:
a.the Executive continues to provide services as an employee of the Company at
an annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the


4

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or
b.the Executive continues to provide services to the Company in a capacity other
than as an employee of the Company at an annual rate that is fifty percent (50%)
or more of the services rendered, on average, during the immediately preceding
three full calendar years of employment (or if employed less than three years,
such lesser period) and the annual remuneration for such services is fifty
percent (50%) or more of the average annual remuneration earned during the final
three full calendar years of employment (or if less, such lesser period).
The Company makes no representations that the payments and benefits provided
under this Agreement comply with Code Section 409A, and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by the Executive on account of
non-compliance with Code Section 409A.
5.
CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION

5.1Purpose and Reasonableness of Provisions. Executive acknowledges that, during
the term of his/her employment with the Company and during the Severance Period,
the Company and its affiliates have furnished and may continue to furnish to
Executive Trade Secrets and Confidential Information, which, if used by
Executive on behalf of, or disclosed to, a competitor of the Company and its
affiliates, or other person, could cause substantial detriment to the Company
and its affiliates. Moreover, the parties recognize that Executive, during the
term of his/her employment with the Company, has and will develop important
relationships with customers, agents and others having valuable business
relationships with the Company, and that these relationships may continue to
develop during the Severance Period. In view of the foregoing, Executive
acknowledges and agrees that the restrictive covenants contained in this Section
5 are reasonably necessary to protect the Company’s and its affiliates’
legitimate business interests, Confidential Information, and good will.
5.2Trade Secrets and Confidential Information. Executive agrees that he/she
shall protect the Company’s and its affiliates’ Trade Secrets (as defined below)
and Confidential Information (as defined below) and shall not disclose to any
person or entity, or otherwise use or disseminate, except in connection with the
performance of his/her duties for the Company, any Trade Secrets or Confidential
Information; provided, however, that Executive may make disclosures required by
a valid order or subpoena issued by a court or administrative agency of
competent jurisdiction, in which event Executive will promptly notify the
Company or its affiliates of such order or subpoena to provide the Company or
its affiliates an opportunity to protect their interests. Executive’s
obligations under this Section 5.2 shall apply during his/her employment and
after his/her termination of employment, shall continue through the Severance
Period, and shall survive any expiration or termination of this Agreement, so
long as the information or material remains Confidential Information or a Trade
Secret, as applicable.
Executive further confirms that during his/her employment with the Company,
he/she has not and will not offer, disclose or use on Executive’s own behalf or
on behalf of the Company, any information Executive received prior to employment
by the Company which was supplied to Executive confidentially or which Executive
should reasonably know to be confidential.


Nothing in this Agreement prohibits Executive from reporting possible violations
of federal law or regulation to any governmental agency or entity including but
not limited to the Department of Justice, the Securities and Exchange
Commission, Congress, or any Inspector General, or making other disclosures that
are protected under the whistleblower provisions of federal law or regulation.
Executive does not need the prior authorization of Company to make any such
reports or disclosures, and Executive is not required to notify Company that
Executive has made such reports or disclosures.


5.3Return of Property. On or before the start of the Severance Period, Executive
agrees to deliver promptly to the Company all files, customer lists, management
reports, memoranda, research, Company forms and documents, financial data and
reports and other documents (including all such data and documents in electronic
form or on flash or external hard drives) of the Company or its affiliates,
supplied to or created by him/her in connection with his/her


5

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


employment hereunder (including all copies of the foregoing) in his/her
possession or control, and all of the Company’s equipment (e.g., mobile devices,
laptop, computer, flash or hard drives, etc.) and other materials in his/her
possession or control. Executive’s obligations under this Section 5.3 shall
survive any expiration or termination of this Agreement. Executive agrees and
covenants to permanently delete any such information residing in electronic
format to the best of his/her ability and to not attempt to retrieve it.
5.4Inventions. Executive does hereby assign to the Company the entire right,
title and interest in any Invention which is or was made or conceived, either
solely or jointly with others, during his/her employment with the Company.
Executive attests that he/she has disclosed (or promptly will disclose, if
during the Severance Period) to the Company all such Inventions. Executive will,
if requested, promptly execute and deliver to the Company a specific assignment
of title for any such Invention and will at the expense of the Company, take all
reasonably required action by the Company to patent, copyright or otherwise
protect the Invention.
5.5Non-Competition. Executive acknowledges and agrees that both during his/her
employment and for twelve (12) months after the last day of his/her employment
with the Company, he/she has not and will not, directly or indirectly, engage
in, provide, or perform any duties or services of the type conducted,
authorized, offered, or provided by Executive in his/her capacity as an employee
on behalf of the Company within twelve (12) months prior to the start of the
Severance Period, on behalf of any person or entity (or in the case of an entity
that is organized into divisions or units, any distinct division or operating
unit of such entity) in the Territory (as defined in 5.10(g) below) that derives
income from providing goods or services substantially similar to those which
comprise the Company’s Business.
5.6Non-Solicitation of Customers and Sales Agents. Executive acknowledges and
agrees that both during his/her employment and for twenty-four (24) months after
the last day of his/her employment with the Company, Executive has not and will
not directly or indirectly solicit Customers (as defined below) or Sales Agents
(as defined below) with whom he/she had Material Contact (as defined below) for
the purpose of providing goods and/or services competitive with the Company’s
Business. Notwithstanding the foregoing, this Section shall not prevent
Executive, during the course of his/her Severance Period, from soliciting a
person or entity that has since discontinued all business communications with
the Company.
5.7Non-Solicitation of Employees and Agents. Executive acknowledges and agrees
that both during his/her employment and for twenty-four (24) months after the
last day of his/her employment with the Company, Executive has not and will not,
directly or indirectly, whether on behalf of Executive or others, solicit, lure
or attempt to hire away any of the Company’s or its affiliates’ employees or
agents. Notwithstanding the foregoing, this Section shall not prevent Executive
from soliciting an employee or agent that has since discontinued all business
dealings with the Company.
5.8Non-Disparagement. Executive agrees that he/she will not make any disparaging
statements or comments to any person or entity by any medium, whether oral or
written, about Company, any of its affiliates or any of its respective officers,
directors, employees, shareholders, agents, representatives or independent
contractors. Nor shall Executive communicate to any person or entity by any
medium, whether oral or written, any information harmful or adverse to Company,
any of its affiliates or any of its respective officers, directors, employees,
shareholders, agents, representatives or independent contractors. Nothing in
this Section shall prevent Executive from providing truthful testimony pursuant
to a lawful subpoena or other court order.
5.9Injunctive Relief. Executive acknowledges that if he/she breaches or
threatens to breach any of the provisions of this Section 5, his/her actions may
cause irreparable harm and damage to the Company or its affiliates which could
not be compensated in damages. Accordingly, if Executive breaches or threatens
to breach any of the provisions of this Section 5, the Company (or, if
applicable, an affiliate) shall be entitled to seek injunctive relief, in
addition to any other rights or remedies the Company (or, if applicable, an
affiliate) may have. The existence of any claim or cause of action by Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company (or, if applicable,
an affiliate) of Executive’s agreements under this Section 5.
5.10Definitions. For purposes of this Section 5, the following definitions shall
apply:
a.“Confidential Information” means:


6

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


i.Data and information relating to the Company’s Business; disclosed to
Executive or of which Executive became aware of as a consequence of Executive’s
relationship with the Company; having value to the employer; not generally known
to the competitors for the employer; and which includes trade secrets, methods
of operation, names of customers, price lists, financial information and
projections, route books, personnel data, and similar information For purposes
of this Agreement, subject to the foregoing, and according to terminology
commonly used by the Company, the Company’s Confidential Information shall
include, but not be limited to, information pertaining to: (1) Business
Opportunities (as defined below); (2) data and compilations of data relating to
the Company’s Business (as defined below); (3) compilations of information
about, and communications and agreements with, customers and potential customers
of the Company; (4) computer software, hardware, network and internet technology
utilized, modified or enhanced by the Company or by Executive in furtherance of
Executive’s duties with the Company; (5) compilations of data concerning Company
products, services, customers, and end users including but not limited to
compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (6) compilations of information
about the Company’s employees and independent contracting consultants; (7) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (8) proposals submitted to the Company’s customers, potential
customers, wholesalers, distributors, vendors, suppliers and service providers;
(9) the Company’s marketing strategies and compilations of marketing data; (10)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
Business; (11) any information concerning services requested and services
performed on behalf of customers of the Company, including planned products or
services; and (12) the Company’s research and development records and data.
Confidential Information also includes any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential.
ii.Confidential Information shall not include:
1.Information generally available to the public other than as a result of
improper disclosure by Executive;
2.Information that becomes available to Executive from a source other than the
Company (provided Executive has no knowledge that such information was obtained
from a source in breach of a duty to the Company);
3.Information disclosed pursuant to law, regulations or pursuant to a subpoena,
court order or legal process; and/or
4.Information obtained in filings with the Securities and Exchange Commission.
b.“Trade Secrets” means Confidential Information constituting a trade secret
under Georgia Law, O.C.G.A. §§ 10-1-760, et seq.
c.“Inventions” means contributions, discoveries, improvements and ideas and
works of authorship, whether or not patentable or copyrightable, and: (i) which
relate directly to the business of the Company, or (ii) which result from any
work performed by Executive or by Executive’s fellow employees for the Company,
or (iii) for which equipment, supplies, facilities, Confidential Information or
Trade Secrets of the Company or its affiliates are used, or (iv) which is
developed on the Company’s time.
d.“Customers” means those entities and/or individuals who are customers of the
Company and/or its affiliates with respect to which, within the two-year period
preceding the start of the Severance Period: (i) Executive had Material Contact
on behalf of the Company; (ii) Executive acquired, directly or indirectly,
Confidential Information or Trade Secrets as a result of his employment with the
Company; and/or (iii) Executive exercised oversight or responsibility of
subordinates who engaged in Material Contact on behalf of the Company.
e.“Company’s Business” means the design, manufacture, installation, servicing,
and/or sale of one or more of the following and any related products and/or
services: lighting fixtures and systems; lighting control components and systems
(including but not limited to dimmers, switches, relays, programmable lighting
controllers, sensors, timers, and range extenders for lighting and energy
management and other purposes);


7

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


building management and/or control systems; commercial building lighting
controls; intelligent building automation and energy management technologies,
products, software and solutions with respect to HVAC systems and HVAC controls
and sensors; motorized shading and blind controls; building security and access
control and monitoring for fire and life safety; emergency lighting fixtures and
systems (including but not limited to exit signs, emergency light units,
inverters, back-up power battery packs, and combinations thereof); battery
powered and/or photovoltaic lighting fixtures; electric lighting track units;
hardware for mounting and hanging electrical lighting fixtures; aluminum, steel
and fiberglass fixture poles for electric lighting; light fixture lenses; sound
and electromagnetic wave receivers and transmitters; flexible and modular wiring
systems and components (namely, flexible branch circuits, attachment plugs,
receptacles, connectors and fittings); LED drivers and other power supplies;
daylighting systems including but not limited to prismatic skylighting and
related controls; organic LED products and technology; medical and patient care
lighting devices and systems; indoor positioning products and technology; sensor
based information networks; distributed software services; and any wired or
wireless communications and monitoring hardware or software related to any of
the above.
f.“Territory” means the United States. Executive acknowledges that the Company
is licensed to do business and in fact does business in all fifty states in the
United States. Executive further acknowledges that the services he has performed
and may continue to perform on behalf of the Company or its affiliates,
including executive services, are at a senior managerial level and are not
limited in their territorial scope to any particular city, state, or region, but
instead affect the Company’s activity within the entire United States.
Specifically, Executive provides executive services on the Company’s behalf,
travels throughout the United States to attend Company meetings, visit Company
factories and distribution centers, meet with Company agents and distributors,
and attend trade shows. Accordingly, Executive agrees that these restrictions
are reasonable and necessary to protect the Confidential Information, trade
secrets, business relationships, and goodwill of the Company.
g.“Material Contact” shall have the meaning set forth in O.C.G.A. § 13-8-51(10),
which includes contact between an employee and each customer or potential
customer: with whom or which the employee dealt on behalf of the employer; whose
dealings with the employer were coordinated or supervised by the employee; about
whom the employee obtained confidential information in the ordinary course of
business as a result of such employee’s association with the employer; or who
receives products or services authorized by the employer, the sale or provision
of which results of resulted in compensation, commissions, or earnings for the
employee within two years prior to the date of the start of the Severance
Period.
h.“Sales Agent” is any third-party agency, and/or its representatives, with
which or whom the Company has contracted for the purpose of facilitating the
sale of the Company’s products.
6.MISCELLANEOUS
6.1No Obligation to Mitigate. Executive shall not be required to mitigate the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer after the Date of Termination or otherwise,
except as provided in Section 4 with respect to benefits coverages.
6.2Contract Non-Assignable. The parties acknowledge that this Agreement has been
entered into due to, among other things, the special skills and knowledge of
Executive, and agree that this Agreement may not be assigned or transferred by
Executive.
6.3Successors; Binding Agreement.
(a)In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or who acquires the stock of the Company,
to expressly assume and agree to perform this Agreement, in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.
(b)This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees.


8

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


6.4Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:


If to the Company:
Acuity Brands, Inc.
Attention: General Counsel
1170 Peachtree Street, Suite 2300
Atlanta, GA 30309
If to the Executive:
To his/her last known address on file with the Company



Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.


6.5Provisions Severable. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.
6.6Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.
6.7Termination, Amendments and Modifications. This Agreement may be terminated,
amended or modified only by a writing signed by both parties hereto, which makes
specific reference to this Agreement.
6.8Governing Law. The validity and effect of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Georgia.
6.9Legal Fees. Each party shall pay its own legal fees and other expenses
associated with any dispute under this Agreement or any Exhibit hereto.
6.10Integration. This Agreement, along with any Exhibit hereto, encompasses the
entire agreement of the parties with respect to the subject matter hereto,
including but not limited to prior severance agreements, and supersedes all
previous understandings and agreements between them, whether oral or written,
except that the restrictive covenants in this Agreement shall not supersede any
restrictive covenants set forth in any other agreement between the Company and
Executive (“Other Restrictive Covenants”). To the extent that the Other
Restrictive Covenants conflict with the provisions contained in this Agreement,
the provisions that are more restrictive on Executive will control. The parties
hereby acknowledge and represent, that they have not relied on any
representation, assertion, guarantee, warranty, collateral contract or other
assurance, except those set out in this Agreement, made by or on behalf of any
other party or any other person or entity whatsoever, prior to the execution of
this Agreement.
6.11Tender Back Provision. In the event that any provisions of Section 5 are
found void, invalid, illegal, or otherwise unenforceable, or, if Executive or
any other person or entity commences an action seeking to have a declaration
that any of the provisions of Section 5 are void, invalid, illegal, or otherwise
unenforceable, the Company’s obligation to pay 70% of the compensation set forth
in Sections 4.1 and 4.2, and the outplacement benefits in Section 4.6 shall
terminate immediately. Further, in the event Executive breaches or threatens to
breach any provisions of Section 4, he/she shall be required to immediately
return to the Company 70% of all such benefits set forth in Sections 4.1 and 4.2
that were previously paid, as well as the cash value of all benefits provided
pursuant to Section 4.6.
6.12Tolling Period. If Executive is found by a court to have violated any
restriction in Section 6 of this Agreement, he/she agrees that the time period
for such restriction shall be extended by one day for each day that he/she is
found to have violated the restriction, up to a maximum of 18 months.




9

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


ACUITY BRANDS, INC.
By:
/s/ Neil M. Ashe
 
Neil M. Ashe
 
President and Chief Executive Officer
 
EXECUTIVE
/s/ Dianne S. Mills
Dianne S. Mills





10

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


Exhibit A
Form of Release of Claims
CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE




_______________________ (“Employee”) and _________________ (“Employer” or the
“Company”) (collectively referred to as “the Parties”) are entering into this
CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE (the “Agreement”).


RECITALS


A.    Employee has previously been employed with the Company and Employee’s
employment with the Company is being terminated.


B.    The Company has agreed to provide severance compensation to Employee in an
amount not normally provided to employees, assuming Employee upholds certain
ongoing obligations, and the Parties to this Agreement desire to resolve all
issues between them including but not limited to Employee’s employment and the
termination of that employment.


AGREEMENT


NOW THEREFORE, in consideration of the mutual promises, obligations and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties agree to be bound as follows:


Section 1 - Benefits
(a)Payment and Consideration to Employee:




i.Benefits to Employee:




ii.Section 409A: The Company will have the authority to delay the commencement
of payments under this Section 1 to “key employees” of the Company (as
determined by the Company in accordance with procedures established by the
Company that are consistent with Section 409A) to a date which is six months
after the Separation Date (and on such date, the payments that would otherwise
have been made during such six-month period shall be made) to the extent such
delay is required under the provisions of Section 409A, provided that the
Company and Employee may agree to take into account any transitional rule
available under Section 409A.
Section 2 - Release by Employee


(a)Released Claims: Released Claims: Employee irrevocably and unconditionally
fully and finally releases, acquits and forever discharges all the claims
described herein that he/she may now have against


11

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


the Released Parties listed in Section (b), below, except that he/she is not
releasing any claim that relates to: (1) his/her right to enforce this
Agreement; (2) any rights or claims that arise after the execution of this
Agreement; or (3) any rights or claims that he/she cannot lawfully release.
Subject only to the exceptions just noted, Employee is releasing any and all
claims, demands, actions, causes of action, liabilities, debts, losses, costs,
expenses, or proceedings of every kind and nature, whether direct, contingent,
or otherwise, known or unknown, past, present, or future, suspected or
unsuspected, accrued or unaccrued, whether in law, equity, or otherwise, and
whether in contract, warranty, tort, strict liability, or otherwise, which
he/she now has, may have had at any time in the past, or may have at any time in
the future arising or resulting from, or in any matter incidental to, any and
every matter, thing, or event occurring or failing to occur at any time in the
past up to and including the date of this agreement. Employee understands that
the claims he/she is releasing might arise under many different laws (including
statutes, regulations, other administrative guidance, and common law doctrines),
such as, but not limited to, the following:
Anti-discrimination and retaliation statutes, such as Title VII of the Civil
Rights Act of 1964, which prohibits discrimination and harassment based on race,
color, national origin, religion, and sex and prohibits retaliation; [If
Executive is 40+-years-old: the Age Discrimination in Employment Act (“ADEA”),
which prohibits age discrimination in employment]; the Equal Pay Act, which
prohibits paying men and women unequal pay for equal work; the Americans With
Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973,
which prohibit discrimination based on disability; Sections 1981 and 1983 of the
Civil Rights Act of 1866, which prohibit discrimination and harassment on the
basis of race, color, national origin, religion or sex; the Genetic Information
Nondiscrimination Act of 2008, which prohibits discrimination on the basis of
genetic information; the Family and Medical Leave Act of 1993, which extends
certain rights to leave and reinstatement; the Sarbanes-Oxley Act of 2002, which
prohibits retaliation against employees who participate in any investigation or
proceeding related to an alleged violation of mail, wire, bank, or securities
laws; Georgia anti-discrimination statutes, which prohibit retaliation and
discrimination on the basis of age, disability, gender, race, color, religion,
and national origin; and any other federal, state, or local laws prohibiting
employment discrimination or retaliation.
Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, which, among other things, protects employee benefits; the
Family and Medical Leave Act of 1993, which requires employers to provide leaves
of absence under certain circumstances; and any other federal laws relating to
employment, such as veterans’ reemployment rights laws.
Other laws, such as any federal, state, or local laws providing workers’
compensation benefits (except as otherwise prohibited by law), restricting an
employer’s right to terminate employees, or otherwise regulating employment; any
federal, state, or local law enforcing express or implied employment contracts
or requiring an employer to deal with employees fairly or in good faith; any
state and federal whistleblower laws, any other federal, state, or local laws
providing recourse for alleged wrongful discharge, improper garnishment,
assignment, or deduction from wages, health and/or safety violations, improper
drug and/or alcohol testing, tort, physical or personal injury, emotional
distress, fraud, negligence, negligent misrepresentation, abusive litigation,
and similar or related claims, willful or negligent infliction of emotional
harm, libel, slander, defamation and/or any other common law or statutory causes
of action.
Examples of released claims, include, but are not limited to the following
(except to the extent explicitly preserved by Section 2 (a), above, of this
Agreement): (i) claims that in any way relate to allegations of alleged
discrimination, retaliation or harassment; (ii) claims that in any way relate to
Employee’s employment with the Company and/or its conclusion, such as claims for
breach of contract, compensation, overtime wages, benefits, promotions,
upgrades,


12

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


bonuses, commissions, lost wages, or unused accrued vacation or sick pay; (iii)
claims that in any way relate to any state law contract or tort causes of
action; and (iv) any claims to attorneys’ fees, costs and/or expenses or other
indemnities with respect to claims Employee is releasing.
(b)Released Parties: The Released party/parties is/are Acuity Brands, Inc., all
current, future and former parents, subsidiaries, affiliates, related companies,
partnerships, or joint ventures related thereto, and, with respect to each of
them, their predecessors and successors; and, with respect to each such entity,
all of its past, present, and future employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, and any other
persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection, and their successors (hereinafter the
“Released Parties”).
(c)Unknown Claims: Employee understands that he/she is releasing the Released
Parties from claims that he/she may not know about as of the date of the
execution of this Agreement, and that is his/her knowing and voluntary intent
even though Employee recognizes that someday he/she might learn that some or all
of the facts he/she currently believes to be true are untrue and even though
he/she might then regret having signed this Agreement. Nevertheless, Employee is
expressly assuming that risk and agrees that this Agreement shall remain
effective in all respects in any such case. Employee expressly waives all rights
he/she might have under any law that is intended to protect him/her from waiving
unknown claims Employee understands the significance of doing so. If Employee
resides in California, Employee hereby expressly waives the provisions of
California Civil Code Section 1542, which provides as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” Moreover, this Release does not extend to those rights which, as a
matter of law, cannot be waived, including but not limited to, unwaivable rights
that Employee may have under the California Labor Code and/or the right to file
a charge or complaint with any relevant government agency.
(d)Ownership of Claims: Employee represents and warrants that he/she has not
sold, assigned or transferred any claim he/she is purporting to release, nor has
he/she attempted to do so. Employee expressly represents and warrants that
he/she has the full legal authority to enter into this Agreement for
himself/herself and his/her estate, and does not require the approval of anyone
else to do so.
(e)Pursuit of Released Claims: Employee represents that he/she has not filed or
caused to be filed any lawsuit, complaint, or charge with respect to any claim
this Agreement purports to waive, and he/she promises never to file or prosecute
any lawsuit, complaint, or charge based on such claims. This provision shall not
apply to any non-waivable charges or claims brought before any governmental
agency. With respect to any such non-waivable claims, however, Employee agrees
to waive his/her right (if any) to any monetary or other recovery, including but
not limited to reinstatement, should any governmental agency or other third
party pursue any claims on his/her behalf, either individually or as part of any
class or collective action.
Section 3 - Promises
(f)Separation Date: Employee’s employment with the Company will terminate
effective ______________________________ (“Separation Date”).
(g)Taxes: Employee understands that Employer will withhold applicable state and
federal taxes from the payments referenced in Section 1(a) of this Agreement.
Employee agrees that he/she is ultimately and solely responsible for paying the
correct amount of taxes on any amounts he/she receives in connection with this
Agreement. Employer will issue Employee an IRS Form W-2 in connection with the
payments described in Section 1(a), above. Employee agrees not to make any claim
against any Released Party based on how Employer reports amounts paid under this
Agreement to tax authorities or if an adverse determination is made as to the
tax treatment of any amounts payable under this Agreement. Employee understands
and agrees that the Released Parties have no duty to try to prevent such an
adverse determination. Employee further agrees to fully indemnify and hold the
Released Parties harmless from all expenses, penalties, damages, fees and/or
interest charges he/she incurs as a result of not paying taxes on, or
withholding taxes from amounts paid to him/her and his/her attorneys under this
Agreement.


13

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


(h)Implementation: Employee agrees to promptly sign any documents and do
anything else that is necessary in the future to implement this Agreement.
(i)FMLA and FLSA Rights Honored: Employee acknowledges that he/she has received
all of the leave from work for family and/or personal medical reasons and/or
other benefits to which he/she believes he/she is entitled under Employer’s
policy and the Family and Medical Leave Act of 1993 (“FMLA”), as amended.
Employee has no pending request for FMLA leave with Employer; nor has Employer
mistreated Employee in any way on account of any illness or injury to Employee
or any member of Employee’s family. Employee further acknowledges that he/she
has received all of the monetary compensation, including hourly wages, salary
and/or overtime compensation, to which he/she believes he/she is entitled under
the Fair Labor Standards Act (“FLSA”), as amended.
(j)False Claims Representations, Cooperation, and Promises: With this Separation
Agreement, Employee acknowledges that he/she has disclosed to the Company’s
General Counsel in writing any information he/she has concerning any conduct
involving the Company that he/she has any reason to believe may be unlawful,
unethical or otherwise inappropriate, including conduct in violation of the
Sarbanes-Oxley Act of 2002. Employee certifies that to the best of his/her
knowledge, information and belief, no member of management or any other employee
(including himself) who has a significant role in Employer’s internal control
over financial reporting has committed any fraud or engaged in any act,
practice, or course of conduct that operates or would operate as a fraud or
deceit upon any person or entity. Employee promises to cooperate fully with the
Company in any investigation the Company undertakes into matters which occurred
during his/her employment with the Company. If requested by the Company,
Employee will promptly and fully respond to all inquiries from the Company and
its representatives relating to any claims or lawsuits which relate to matters
which occurred during his/her employment with the Company. If Employee is
contacted to participate in any way in any claim, investigation or litigation at
any time, he/she agrees to provide the Company’s General Counsel with prompt
notice; and in no event shall such notice be delivered to the Company later than
two (2) days after receipt by Employee, providing the Company with the
opportunity to object to and/or be present at or participate in the proceeding.
This Section does not prohibit Employee’s participation as a witness if he/she
is compelled to appear through an enforceable subpoena or an enforceable court
order, but it does require that he/she provide the Company with notice and the
opportunity to object and/or participate. Before Employee discloses any Company
information or engages in any other activity that could possibly violate the
promises he/she has made herein, Employee promises that he/she will discuss
his/her proposed actions with the Company’s General Counsel, who will inform
him/her within seventy-two (72) hours whether the proposed actions would violate
these promises.
(k)[If Employee is 40+-years-old:] ADEA Release Requirements Have Been
Satisfied: Employee understands that this Agreement has to meet certain
requirements to validly release any ADEA claims Employee might have had, and
Employee represents and warrants that all such requirements have been satisfied.
Employee acknowledges that, before signing this Agreement, he/she was given at
least twenty-one (21) days to consider this Agreement. Employee further
acknowledges that: (1) he/she took advantage of as much of this period to
consider this Agreement as he/she wished before signing it; (2) he/she carefully
read this Agreement; (3) he/she fully understands it; (4) he/she entered into
this Agreement knowingly and voluntarily (i.e., free from fraud, duress,
coercion, or mistake of fact); (5) this Agreement is in writing and is
understandable; (6) in this Agreement, Employee waives current ADEA claims; (7)
Employee has not waived future ADEA claims; (8) Employee is receiving valuable
consideration in exchange for execution of this Agreement that he/she would not
otherwise be entitled to receive such consideration; and (9) Employer hereby
encourages and advises Employee in writing to discuss this Agreement with
his/her attorney (at his/her own expense) before signing it, and that he/she has
done so to the extent he/she deemed appropriate.
SECTION 4 - CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
(l)Purpose and Reasonableness of Provisions. Employee acknowledges that the
Company and the Parent Company (collectively referred to hereinafter, where
applicable, as the “Protected Parties”) have furnished and may continue to
furnish to Employee Trade Secrets and Confidential Information, which, if used
by Employee on behalf of, or disclosed to, a competitor of the Protected Parties
or other person, could cause substantial detriment to the Protected Parties.
Moreover, the parties recognize that Employee, during


14

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


the term of her employment with the Company, has developed important
relationships with customers, agents and others having valuable business
relationships with the Company, and that these relationships may continue to
develop during the Severance Period. In view of the foregoing, Employee
acknowledges and agrees that the restrictive covenants contained in this Section
4 are reasonably necessary to protect the Protected Parties’ legitimate business
interests, Confidential Information, and good will.
(m)Trade Secrets and Confidential Information. Employee agrees that he/she shall
protect the Protected Parties’ Trade Secrets (as defined in Paragraph 4(k)(ii)
below) and Confidential Information (as defined in Paragraph 4(k)(i) below) and
shall not disclose to any person or entity, or otherwise use or disseminate,
except in connection with the performance of his/her duties for the Company, any
Trade Secrets or Confidential Information; provided, however, that Employee may
make disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event Employee will
promptly notify the Protected Parties of such order or subpoena to provide the
Protected Parties an opportunity to protect their interests. Employee’s
obligations under this Section 4(b) shall apply after his/her Separation Date,
shall continue through the Severance Period, and shall survive any expiration or
termination of this Agreement, so long as the information or material remains
Confidential Information or a Trade Secret, as applicable. Employee further
confirms that he/she has not and will not offer, disclose or use on Employee’s
own behalf or on behalf of the Company, any information Employee received prior
to employment by the Company which was supplied to Employee confidentially or
which Employee should reasonably know to be confidential.
Nothing in this Agreement prohibits Employee from reporting possible violations
of federal law or regulation to any governmental agency or entity including but
not limited to the Department of Justice, the Securities and Exchange
Commission, Congress, or any Inspector General, or making other disclosures that
are protected under the whistleblower provisions of federal law or regulation.
Employee does not need the prior authorization of Employer to make any such
reports or disclosures, and Employee is not required to notify Employer that
Employee has made such reports or disclosures.
(n)Return of Property. Employee agrees to deliver promptly to the Company all
files, customer lists, management reports, memoranda, research, Company forms
and documents, financial data and reports and other documents (including all
such data and documents in electronic form or on flash or external hard drives)
of the Protected Parties, supplied to or created by him/her in connection with
his/her employment hereunder (including all copies of the foregoing) in his/her
possession or control, and all of the Company’s equipment (e.g., mobile devices,
laptop, computer, flash or hard drives, etc.) and other materials in his/her
possession or control. Employee’s obligations under this Section 4(c) shall
survive any expiration or termination of this Agreement. Employee agrees and
covenants to permanently delete any such information residing in electronic
format to the best of his/her ability and to not attempt to retrieve it.
(o)Inventions. Employee does hereby assign to the Company the entire right,
title and interest in any Invention which is or was made or conceived, either
solely or jointly with others, during his/her employment with the Company,
including during the Severance Period. Employee attests that he/she has
disclosed (or promptly will disclose, if during the Severance Period) to the
Company all such Inventions. Employee will, if requested, promptly execute and
deliver to the Company a specific assignment of title for any such Invention and
will at the expense of the Company, take all reasonably required action by the
Company to patent, copyright or otherwise protect the Invention.
(p)Non-Competition. Employee acknowledges and agrees that, for twelve (12)
months after the last day of his/her employment with the Company, he/she will
not, directly or indirectly, engage in, provide, or perform any Executive
Services on behalf of any person or entity (or in the case of an entity that is
organized into divisions or units, any distinct division or operating unit of
such entity) in the Territory (as defined in Section 4(k)(vii) below) that
derives income from providing goods or services substantially similar to those
which comprise the Company’s Business.
(q)Non-Solicitation of Customers and Sales Agents. Employee acknowledges and
agrees that, for twenty-four (24) months after the last day of his/her
employment with the Company, Employee will not directly or indirectly solicit
Customers (as defined in Section 4(k)(v) below) or Sales Agents (as defined in


15

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


Section 4(k)(ix) below) of the Company and its affiliates with whom he/she had
Material Contact (as defined in Section 4(k)(viii) below) for the purpose of
providing goods and/or services competitive with the Company’s Business.
Notwithstanding the foregoing, this Section shall not prevent Employee, during
the course of his/her Severance Period, from soliciting a person or entity that
has since discontinued all business communications with the Company.
(r)Non-Solicitation of Employees and Agents. Employee acknowledges and agrees
that, for twenty-four (24) months after the last day of his/her employment with
the Company, Employee will not, directly or indirectly, whether on behalf of
Employee or others, solicit, lure or attempt to hire away any of the Company’s
or its affiliates’ employees or agents. Notwithstanding the foregoing, this
Section shall not prevent Employee from soliciting an employee or agent that has
since discontinued all business dealings with the Company.
(s)Non-Disparagement: Employee agrees that he/she will not make any disparaging
statements or comments to any person or entity by any medium, whether oral or
written, about Employer, any of its affiliates or any of its respective
officers, directors, employees, shareholders, agents, representatives or
independent contractors. Nor shall Employee communicate to any person or entity
by any medium, whether oral or written, any information harmful or adverse to
Employer, any of its affiliates or any of its respective officers, directors,
employees, shareholders, agents, representatives or independent contractors.
Nothing in this section shall prevent Employee from providing truthful testimony
pursuant to a lawful subpoena or other court order.
(t)Injunctive Relief. Employee acknowledges that if he/she breaches or threatens
to breach any of the provisions of this Section 4, his/her actions may cause
irreparable harm and damage to the Protected Parties which could not be
compensated in damages. Accordingly, if Employee breaches or threatens to breach
any of the provisions of this Section 4, the Company (or, if applicable, the
Protected Parties) shall be entitled to seek injunctive relief, in addition to
any other rights or remedies the Company (or, if applicable, the Protected
Parties) may have. The existence of any claim or cause of action by Employee
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company (or, if applicable,
the Protected Parties) of Employee’s agreements under this Section 4.
(u)Provisions Severable. If any provision in this Section 4 is determined to be
in violation of any law, rule or regulation or otherwise unenforceable, and
cannot be modified to be enforceable, such determination shall not affect the
validity of any other provisions of this Agreement, but such other provisions
shall remain in full force and effect. Each and every provision, paragraph and
subparagraph of this Section 4 is severable from the other provisions,
paragraphs and subparagraphs and constitutes a separate and distinct covenant.
(v)Definitions:
i.Confidential Information” means:
1.Data and information relating to the Company’s Business; disclosed to Employee
or of which Employee became aware of as a consequence of Employee’s relationship
with the Company; having value to the employer; not generally known to the
competitors for the employer; and which includes trade secrets, methods of
operation, names of customers, price lists, financial information and
projections, route books, personnel data, and similar information. For purposes
of this Agreement, subject to the foregoing, and according to terminology
commonly used by the Company, the Company’s Confidential Information shall
include, but not be limited to, information pertaining to: (1) Business
Opportunities (as defined below); (2) data and compilations of data relating to
the Company’s Business; (3) compilations of information about, and
communications and agreements with, customers and potential customers of the
Company; (4) computer software, hardware, network and internet technology
utilized, modified or enhanced by the Company or by Employee in furtherance of
Employee’s duties with the Company; (5) compilations of data concerning Company
products, services, customers, and end users including but not limited to
compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (6) compilations of information
about the Company’s employees and independent contracting consultants; (7) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (8) proposals submitted to the


16

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


Company’s customers, potential customers, wholesalers, distributors, vendors,
suppliers and service providers; (9) the Company’s marketing strategies and
compilations of marketing data; (10) compilations of data or information
concerning, and communications and agreements with, vendors, suppliers and
licensors to the Company and other sources of technology, products, services or
components used in the Company’s Business; (11) any information concerning
services requested and services performed on behalf of customers of the Company,
including planned products or services; and (12) the Company’s research and
development records and data. Confidential Information also includes any
summary, extract or analysis of such information together with information that
has been received or disclosed to the Company by any third party as to which the
Company has an obligation to treat as confidential.
2.Confidential Information shall not include:
i.Information generally available to the public other than as a result of
improper disclosure by Employee;
ii.Information that becomes available to Employee from a source other than the
Company (provided Employee has no knowledge that such information was obtained
from a source in breach of a duty to the Company);
iii.Information disclosed pursuant to law, regulations or pursuant to a
subpoena, court order or legal process; and/or
iv.Information obtained in filings with the Securities and Exchange Commission.
ii.“Trade Secrets” means Confidential Information constituting a trade secret
under Georgia Law, O.C.G.A. §§ 10-1-760, et seq.
iii.“Executive Services” shall mean the duties and services the Employee
performed in his/her executive capacity on behalf of the Company, including
anything of the type conducted, authorized, offered, or provided by the Employee
in his/her Executive Capacity, within twelve (12) months prior the start of the
Severance Period. Employee acknowledges that through the Company’s investment of
time, training, money, trust, exposure to the public or exposure to customers,
vendors or other business relationships during the course of Employee’s
employment with the Company, Employee was an employee who gained a degree of
notoriety, fame, reputation as the Company’s representative, as well as a degree
of influence or credibility with the employer’s customers, vendors, or other
business relationships and is intimately involved in the planning for the
direction of the Company’s business or a defined unit of the business of the
Company.


iv.“Inventions” means contributions, discoveries, improvements and ideas and
works of authorship, whether or not patentable or copyrightable, and: (i) which
relate directly to the business of the Company, or (ii) which result from any
work performed by Employee or by Employee’s fellow employees for the Company, or
(iii) for which equipment, supplies, facilities, Confidential Information or
Trade Secrets of the Protected Parties are used, or (iv) which was developed on
the Company’s time.
v.“Customers” means those entities and/or individuals who are customers of
Company and/or its affiliates with respect to which, within the two-year period
preceding the start of the Severance Period: (i) Employee had Material Contact
on behalf of the Company; (ii) Employee acquired, directly or indirectly,
Confidential Information or Trade Secrets as a result of his employment with the
Company; and/or (iii) Employee exercised oversight or responsibility of
subordinates who engaged in Material Contact on behalf of the Company.
vi.[To be updated as the business evolves during Executive’s tenure with the
Company:] “Company’s Business” means the design, manufacture, installation,
servicing, and/or sale of one or more of the following and any related products
and/or services: lighting fixtures and systems; lighting control components and
systems (including but not limited to dimmers, switches, relays, programmable
lighting controllers, sensors, timers, and range extenders for lighting and
energy management and other purposes); building management and/or control
systems; commercial building lighting controls; intelligent building automation
and energy management technologies, products, software and solutions with
respect to HVAC systems and HVAC controls and sensors; motorized shading and
blind controls; building security and access control and monitoring for fire and
life safety; emergency lighting


17

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


fixtures and systems (including but not limited to exit signs, emergency light
units, inverters, back-up power battery packs, and combinations thereof);
battery powered and/or photovoltaic lighting fixtures; electric lighting track
units; hardware for mounting and hanging electrical lighting fixtures; aluminum,
steel and fiberglass fixture poles for electric lighting; light fixture lenses;
sound and electromagnetic wave receivers and transmitters; flexible and modular
wiring systems and components (namely, flexible branch circuits, attachment
plugs, receptacles, connectors and fittings); LED drivers and other power
supplies; daylighting systems including but not limited to prismatic skylighting
and related controls; organic LED products and technology; medical and patient
care lighting devices and systems; indoor positioning products and technology;
sensor based information networks; distributed software services; and any wired
or wireless communications and monitoring hardware or software related to any of
the above.
vii.[To be updated based on the scope of geography for which Executive worked
while at the Company:] “Territory” means ___________________. Employee
acknowledges that the Company is licensed to do business and in fact does
business in all fifty states in the United States and all provinces in Canada.
Employee further acknowledges that the services he/she has performed on behalf
of the Company and its affiliates, including Executive Services, have been at a
senior managerial level and were not limited in their territorial scope to any
particular city, state, or region, but instead affected the Company’s activity
within the entire United States and Canada. Specifically, Employee provided
Executive Services on the Company’s behalf, traveled throughout the United
States and Canada to attend Company meetings, visited Company factories and
distribution centers, met with Company agents and distributors, and attended
trade shows. Accordingly, Employee agrees that these restrictions are reasonable
and necessary to protect the Confidential Information, trade secrets, business
relationships, and goodwill of the Company.
viii.“Material Contact” shall have the meaning set forth in O.C.G.A. §
13-8-51(10), which includes contact between an employee and each customer or
potential customer: with whom or which the employee dealt on behalf of the
employer; whose dealings with the employer were coordinated or supervised by the
employee; about whom the employee obtained confidential information in the
ordinary course of business as a result of such employee’s association with the
employer; or who receives products or services authorized by the employer, the
sale or provision of which results of resulted in compensation, commissions, or
earnings for the employee within two years prior to the date of the start of the
Severance Period.
ix.“Sales Agent” is any third-party agency and/or systems integrator, and/or its
representatives, with which or whom the Company or its affiliates has contracted
for the purpose of facilitating the sale of the Company’s or its affiliates’
products or services during the last two years of Employee’s employment with the
Company.
Section 5 - Confidentiality and damages for breach
(w)Employee represents and warrants that he/she has kept and will keep the
nature and content of the discussions related to this Agreement, the existence
and/or content of this Agreement, the amount of payment and consideration paid
to Employee, and all terms of this Agreement completely confidential. Employee
represents and warrants that he/she will not hereafter disclose any information
concerning the fact, nature and/or content of the discussions related to this
Agreement, the existence and/or content of this Agreement, the amount of payment
and consideration paid to Employee, and/or terms of this Agreement to any other
person or entity.
(x)Excepted from Section 5(a) for Employee shall be: (i) disclosure under seal
in an arbitration to enforce this Agreement, but even then only the paragraph(s)
at issue in the proceeding; (ii) legal counsel and tax advisors for the purpose
of complying with tax laws and regulations for the preparation and filing of all
relevant tax returns; and (iii) his/her spouse. Prior to disclosing any
information permitted by this Paragraph, Employee must obtain the agreement by
the person or entity permitted hereunder to maintain the information as
Confidential. Any breach of this Confidentiality agreement by any person or
entity shall be deemed a breach by Employee.
(y)Employee and his/her agents shall not under any circumstances bring to the
attention of, solicit or otherwise encourage any person or entity, to solicit or
otherwise encourage any inquiry into the fact, nature, and/or content of the
discussions related to this Agreement, the existence and/or content of this
Agreement, the amount of payment and consideration paid to Employee, and/or any
of the terms of this Agreement. If


18

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


contacted or asked by any person or entity as to the status of the Agreement,
the disposition, fact, nature, or content of the discussions related to this
Agreement, the existence and/or content of this Agreement, the amount of payment
and consideration paid to Employee, and/or any of the terms of this Agreement,
Employee agrees that he/she will say only that “I will not comment.”
(z)Employee agrees that he/she will not solicit or otherwise encourage any
person or entity to seek this Agreement or the terms of this Agreement in any
proceeding, agency investigation, litigation or arbitration. Likewise, Employee
will not voluntarily participate in any proceeding, litigation or arbitration
against Employer. Should Employee receive an enforceable subpoena or an
enforceable court order, he/she agrees to provide Employer with prompt notice;
and in no event shall such notice be delivered to the Company later than two (2)
days after receipt by Employee, providing Employer with the opportunity to
object to and/or be present at or participate in the proceeding. Employee agrees
to fully cooperate with Employer in opposing any effort by any person or entity
to obtain this Agreement or its terms and to refrain from responding or
otherwise participating with respect to the disclosure of this Agreement or its
terms until a Court of competent jurisdiction has ruled on Employer’s and
Employee’s joint objections. Nothing in this Paragraph shall require Employee to
disobey a final Court or other final enforceable order to produce this Agreement
or disclose its terms.
(aa)Any disclosure of the terms of this Agreement by Employee or anyone
permitted hereunder to any person or entity not permitted by this Agreement
shall be deemed a violation by Employee of this Agreement and subject to the
damages articulated in Section 5(f) of this Agreement.
(ab)In addition to any other remedies or relief that may be available, Employee
agrees that Employer will be irreparably harmed by any actual or threatened
violation of the Sections 5(a) - 5(d) of this Agreement, and that Employer will
be entitled to an injunction prohibiting Employee from committing any such
violation. Employee agrees that damages to Employer arising from a breach of
this Agreement are likely to be difficult to quantify, and therefore agree that
if an arbitrator determines that there has been a breach of this Agreement by
Employee, Employer will necessarily have suffered some injury and will be
entitled to liquidated minimum damages in the amount of fifteen percent (15%) of
the amount paid by Employer to Employee following the execution of this
Agreement, per breach, unless Employer proves greater damages. Employee agrees
that the amount set forth as liquidated damages is not a penalty, but is instead
a minimum amount of damages per incident for a breach of this Agreement.
Employee is solely liable and responsible for his/her breach of the Agreement.
The amount shall be payable to Employer. In addition, if an arbitrator finds
that Employee breached any of the Confidentiality provisions, Sections 5(a) -
5(d), Employee agrees to pay the reasonable attorneys’ fees incurred by each
affected entity bringing the action.
Section 6 - Arbitration
(ac)Any dispute relating to the interpretation or enforcement of this Agreement,
Employee’s employment with Employer, or the termination thereof will be subject
to confidential, binding arbitration under the Federal Arbitration Act and the
rules of the American Arbitration Association. Such arbitration will occur in
Conyers, GA. Judgment upon the award rendered may be entered in any court of
competent jurisdiction. The arbitrator’s fee will be paid by Employer, except
that if Employee is the initiating party, he/she will pay $250.00 towards the
cost of arbitration. Each side shall otherwise bear their own attorneys’ fees,
costs, and expenses incurred during the arbitration. Nothing in this section
limits the right of Employer to enjoin in a court of competent jurisdiction any
breach of Sections 4 and 5 under this Agreement.
Section 7 - Miscellaneous
(ad)Entire Agreement: This is the entire agreement between the Parties with
respect to the subject matter hereto. This Agreement may not be changed,
modified, waived, discharged or terminated orally, or in any manner other than
by an instrument in writing signed by Employee and an authorized official of
Employer. Employee acknowledges that neither Employer nor any of its agents,
representatives or attorneys has made any representations or promises to him/her
other than those in or expressly referred to by this Agreement.
                        


19

--------------------------------------------------------------------------------

Exhibit 10(iii)A(88)


(ae)Nonadmission of Liability: Employee agrees that this Agreement shall not in
any way be construed or interpreted as an admission of liability or wrongdoing
by Employer, any such liability or wrongdoing being expressly denied.
(af)Successors: Employee agrees that this Agreement binds all of his/her heirs,
administrators, representatives, executors, successors, attorneys and assigns,
and will inure to the benefit of all Released Parties and their respective
heirs, administrators, representatives, executors, successors, and assigns.
(ag)Interpretation: This Agreement shall be construed as a whole according to
its fair meaning. It shall not be construed strictly for or against Employee or
Employer. Unless the context indicates otherwise, the term “or” shall be deemed
to include the term “and” and the singular or plural number shall be deemed to
include the other. Captions are intended solely for convenience of reference and
shall not be used in the interpretation of this Agreement.
(ah)Waiver: The failure of any party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision or the right of any party thereafter to enforce each and every
such provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.
(ai)Severability: In the event any section, paragraph, clause, phrase or word of
this Agreement is declared or adjudged to be invalid or unenforceable, such
declaration or adjudication shall not affect the remaining sections of this
Agreement. If any waiver or release contained in this Agreement is determined to
be contrary to any applicable law or public policy, such waiver or release shall
be effective to the maximum extent permitted by law.
(aj)Counterparts: This Agreement may be signed in two or more identical
counterparts, each of which shall be deemed an original and all of which,
together, shall be deemed one and the same instrument. A signature transmitted
by facsimile shall be deemed the equivalent of an original signature. This
Agreement will not be effective until all parties have duly executed it. The
effective date of this Agreement will be the date on which the last of the
parties executes it.
(ak)Governing Law: Except to the extent governed by federal law, this Agreement
shall be deemed to have been executed in the State of Georgia without giving
effect to its conflict of law principles, and all matters pertaining to the
validity, construction, interpretation, and effect of this Agreement shall be
governed by the laws of the State of Georgia. The language contained in this
Agreement shall be deemed to be that negotiated and approved by both Parties and
no rule of strict construction shall be applied against either party.
(al)[If Employee is 40+-years-old:] Revocation: For a period of at least seven
(7) days following the execution of such agreement, Employee may revoke this
Agreement. If Employee wishes to revoke this Agreement in its entirety, he/she
must make a revocation in writing which must be delivered by hand or confirmed
facsimile before 5:00 p.m. of the seventh day of the revocation period to Carrie
Russell, One Lithonia Way, Conyers, Georgia 30012, otherwise the revocation will
not be effective. If Employee timely revokes this Agreement, Employer shall
retain payments and benefits otherwise payable to Employee under this Agreement.
Employee’s employment shall be immediately terminated, and no further
remuneration shall be paid to Employee.
Access to Independent Legal Counsel; Knowing and Voluntary Execution: EMPLOYEE
ACKNOWLEDGES THAT HE/SHE HAS BEEN ADVISED TO SEEK INDEPENDENT LEGAL COUNSEL OF
HIS/HER OWN CHOOSING IN CONNECTION WITH ENTERING INTO THIS AGREEMENT. EMPLOYEE
FURTHER ACKNOWLEDGES THAT IF DESIRED, HIS/HER LEGAL COUNSEL HAS REVIEWED THIS
AGREEMENT, THAT EMPLOYEE FULLY UNDERSTANDS THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THAT EMPLOYEE AGREES TO BE FULLY BOUND BY AND SUBJECT THERETO.
EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT AND KNOWS AND UNDERSTANDS THE
CONTENTS THEREOF, AND THAT HE/SHE EXECUTES THE SAME AS HIS/HER OWN FREE ACT AND
DEED.


20